     Case 1:04-cv-00798-PLF-GMH Document 1172-1 Filed 06/06/19 Page 1 of 2


                               KING, CAMPBELL, PORETZ & THOMAS PLLC
                                 ATTORNEYS AND COUNSELORS AT LAW
    JOSEPH KING                108 N. ALFRED STREET, ALEXANDRIA, VIRGINIA 22314                      RYAN CAMPBELL
    ATTORNEY AT LAW                                                                                  ATTORNEY AT LAW


    DANIEL PORETZ                             TELEPHONE: 703-683-7070                                EMILY BECKMAN
    ATTORNEY AT LAW                           FACSIMILE: 703-652-6010                                ATTORNEY AT LAW




                                                                June 6, 2019


VIA ELECTRONIC FILING

The Honorable G. Michael Harvey
United States District Court for the District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 20001

         Re: United States v. All Assets, et. al., No. 1:04-CV-00798 PLF/GMH (D.D.C.)

Dear Magistrate Judge Harvey:

        Claimants Kateryna, Lessia, and Alexander Lazarenko respectfully submit this Letter
Brief to alert the Court to an Order of the United States District Court for the Northern District of
California regarding a subpoena issued by the Government to Goldberg, Gluck & Brusilovsky
accounting firm.1
        As the Court is no doubt aware, on March 28, 2019, we filed a Letter Brief seeking to
quash the Government’s subpoenas issued to two banks, one in Bethesda and one in California.
The government had issued a subpoena to Goldberg Gluck, an accounting firm in California,
days after the two issued to the banks. After filing our Letter Brief of March 28, 2019, the
Government made clear it’s position that the proper venue for challenging the subpoenas to the
California entities was in the Northern District of California. For that reason, we subsequently
filed a Motion to Quash the subpoena to Goldberg Gluck in the Northern District of California
on April 4, 2019.
        At this Court’s direction, on April 19, 2019, we filed a Motion to Quash all three of the
Government’s subpoenas. ECF 1154. In that Motion, we asked this Court to quash all three of
the above-mentioned subpoenas and noted that the confusion regarding where to properly file the
motions to quash the Goldberg Gluck and First Republic subpoenas was due entirely to the
Government’s error in drafting the subpoenas to require compliance by the California entities in
Washington, D.C. We argued that this Court should decide the Motions, since all three raise the
same substantive issues and since this Court is in a better position to interpret its own Order of
January 19, 2018 than any other court.


1
  Consistent with the Court’s preferences, counsel will not attach the California Order to this Letter Brief. Counsel
earlier provided a copy of the Order via e-mail to the Court’s clerk and would be happy to provide it again upon
request.
    Case 1:04-cv-00798-PLF-GMH Document 1172-1 Filed 06/06/19 Page 2 of 2
         In its Order issued yesterday, the California court concluded that the proper venue for the
motion to quash the Goldberg Gluck subpoena was Washington, D.C., and dismissed our Motion
to Quash without prejudice to re-file in Washington, D.C. Given that we have already filed a
Motion to Quash in this Court, and submitted briefing on the relevant issues, we do not believe
that an additional filing or briefing is necessary to present our position to this Court with respect
to all three subpoenas and to preserve my clients’ rights with respect to the materials sought by
the Government pursuant to the Goldberg Gluck subpoena. If the Court desires additional
briefing, we would, of course, be happy to oblige.


                                                      Sincerely yours,

                                                      Emily R. Beckman
